 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9    ARTHUR BOWLSON,                                 1:19-cv-00974-EPG (PC)

10                       Plaintiff,
                                                      ORDER TO SUBMIT APPLICATION
11           v.                                       TO PROCEED IN FORMA PAUPERIS
                                                      OR PAY FILING FEE WITHIN 45 DAYS
12    BUREAU OF PRISONS,
13                       Defendant.
14

15          Plaintiff is a federal prisoner proceeding pro se in a civil rights action pursuant to Bivens

16   vs. Six Unknown Agents, 403 U.S. 388 (1971). Plaintiff has not paid the $400.00 filing fee, or

17   submitted an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

18          Accordingly, IT IS HEREBY ORDERED that:

19          1. The Clerk’s Office shall send to plaintiff the form for application to proceed in forma

20   pauperis.

21          2. Within forty-five (45) days of the date of service of this order, plaintiff shall submit the

22   attached application to proceed in forma pauperis, completed and signed, or in the alternative,

23   pay the $400.00 filing fee for this action. Failure to comply with this order will result in
     dismissal of this action.
24
     IT IS SO ORDERED.
25

26      Dated:     July 18, 2019                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
